Citation Nr: 1451670	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-30 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a left gluteal muscle injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In July 2013, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran has left gluteal muscle disability residual to his in-service left gluteal muscle injury.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, left gluteal muscle injury residuals were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The service treatment notes contain multiple references to left gluteal muscle injury and symptoms, including notation of a left gluteal strain after lifting in the July 2008 report of medical assessment, shortly before separation.  The Veteran has thus met the in-service injury element.

As to whether the Veteran has a currently left gluteal muscle disability, there is evidence that the Veteran has had such disability since filing his August 2009 claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).  An October 2009 VA treatment note indicates that neurologic examination showed left gluteal paresthesia.  There is also a February 2009 VA treatment note that indicates a damaged gluteal muscle for which the Veteran took Ibuprofen.  Although this evidence is not dated during the pendency of the claim, it is relevant to the determination as to whether the Veteran has a current disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether the current disability element has been met).  After reviewing the claims file and examining the Veteran, the September 2011 VA examiner concluded that there was no evidence of gluteal muscle disability associated with the in-service gluteal muscle injury.  Even accepting this finding of no current gluteal muscle disability, the Board finds that the Veteran has met the current disability element because he had left gluteal muscle disability during the pendency of the claim.

The only remaining issue is whether the current left gluteal muscle disability is related or residual to the in-service injury.  The Veteran offered competent and credible testimony during the Board hearing indicating that he has had left gluteal muscle symptoms continuously since separation from service, and this testimony is supported by the VA treatment records indicating left gluteal muscle symptoms in February and October 2009.  The Board therefore finds that, although there was no left gluteal muscle disability diagnosed on the September 2011 VA examination, the evidence is at least evenly balanced as to whether the Veteran has had left gluteal muscle disability during the pendency of the claim that is related or residual to the in-service injury.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for residuals of left gluteal muscle injury is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of a left gluteal muscle injury is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


